Citation Nr: 0410593	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-14 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for 
residuals of a left ankle fracture, to include surgical fusion of 
the ankle and degenerative joint disease.  

2.  Entitlement to a disability rating in excess of 30 percent for 
post traumatic peripheral vascular disease of the left leg.  

3.  Entitlement to a disability rating in excess of 30 percent for 
residuals of a left femur fracture, to include degenerative joint 
disease of the left hip and a leg length discrepancy.  

4.  Entitlement to a disability rating in excess of 20 percent for 
dorsolumbar scoliosis with dorsolumbar paravertebral myositis and 
degenerative lumbar spondylosis.  

5.  Entitlement to an initial rating in excess of 30 percent for 
varus deformity of the left knee.  

6.  Entitlement to a disability rating in excess of 20 percent for 
lateral instability of the left knee.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to September 
1990.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1991 rating decision of a Regional Office of 
the Department of Veterans Affairs, which denied an increased 
rating for a left ankle disability, and entitlement to a temporary 
total rating for convalescence purposes.  He responded with a 
September 1991 Notice of Disagreement regarding these 
determinations, and was sent an April 1992 Statement of the Case.  
He then filed an April 1992 VA Form 9, perfecting his appeal of 
these issues.  In December 1991, he testified at a personal 
hearing before a RO hearing officer.  

In a September 1992 rating decision, the veteran was denied 
increased ratings for post traumatic peripheral vascular disease 
of the left leg, degenerative joint disease of the left hip, and a 
low back disability.  The RO awarded the veteran service 
connection, with a 10 percent initial rating effective from April 
22, 1992, for varus deformity of the left knee.  The veteran 
responded with an October 1992 Notice of Disagreement regarding 
these determinations.  He also disagreed with both the initial 
rating and the effective date of his left knee disability.  

In a November 1995 decision, the Board awarded the veteran a 
temporary total rating for convalescence purposes, and an 
effective date of August 20, 1985, for his varus deformity of the 
left knee.  Those issues are no longer before the Board.  

In a January 1998 rating decision, the veteran was awarded a 
disability rating of 30 percent for varus deformity of the left 
knee, effective from April 22, 1992.  In a subsequent November 
1999 rating decision, the RO awarded the veteran a 50 percent 
rating for his varus deformity of the left knee, effective from 
February 1, 1999, and a separate rating of 20 percent, effective 
from February 1, 1999, for lateral instability of the left knee.  
Because there has been no clearly expressed intent on the part of 
the veteran to limit his appeal to entitlement to a specified 
disability rating, the VA is required to consider entitlement to 
all available ratings for that disability.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Accordingly, this issue remains in appellate 
status.  

In April 2003, the RO issued a Statement of the Case regarding the 
issues of entitlement to increased ratings for lateral instability 
of the left knee, a low back disability, and a left hip 
disability.  The veteran responded with a May 2003 VA Form 9, 
perfecting his appeal of these issues.  

The issue of entitlement to increased ratings for a left ankle 
disability and instability of the left knee will be the subject of 
this decision by the Board.  The remaining issues on appeal will 
be REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the veteran if further action 
is required on the veteran's part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the duty to notify 
has been satisfied.  

2.  According to the medical evidence of record, the residuals of 
a left ankle fracture include swelling, degenerative joint 
disease, and fusion of the left ankle joint, resulting in no range 
of motion.  

3.  According to the medical evidence of record, the veteran's 
left knee disability results in moderate lateral instability, with 
no recurrent subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in excess of 
40 percent for the veteran's residuals of a left ankle fracture, 
to include degenerative joint disease and ankylosis, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5270-74 
(2003).  

2.  The criteria for the award of a disability rating in excess of 
20 percent for the veteran's instability of the left knee are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), was enacted.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-grounded 
claim.  The law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  Regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the claims 
on appeal in light of the above-noted change in the law, and the 
requirements of the new law and regulations have been satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
By virtue of the April 1992 and April 2003 Statements of the Case, 
the various Supplemental Statements of the Case, and April 2003 RO 
letters to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on appeal 
and the evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in San Juan, P.R., 
and these records were obtained.  Private medical records have 
been obtained from C.J.A., M.D., and R.E.S., M.D.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  Finally, he 
has been afforded recent VA orthopedic examinations in conjunction 
with his claims; for these reasons, his appeals are ready to be 
considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), in which the Circuit Court held that VA 
cannot deny a claim without giving the claimant one year to submit 
the requested evidence or information.  Subsequently, the Veterans 
Benefits Act of 2003 was signed into law in December 2003.  This 
law authorizes the VA to make a decision on a claim before the 
expiration of the period during which the veteran may submit any 
additional evidence necessary to substantiate his claim.  This 
change was made effective from November 9, 2000.  Veterans 
Benefits Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 
16, 2003).  In the present case, the appellant was first sent a 
letter in April 2002 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year since 
this letter was issued to submit additional evidence, and he in 
fact has done so; therefore, there is no indication that further 
delaying adjudication of the appellant's appeal would serve his 
interests.  

Lastly, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi [17 Vet. 
App. 412 (2004)], in which the Court held that 38 U.S.C.A. § 
5103(a) requires the VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any initial 
unfavorable agency of original jurisdiction decision.  In the 
present case, the RO initially considered the claims on appeal in 
August 1991, prior to the passage of the VCAA and the 
modifications to 38 U.S.C. § 5103(a) therein.  Subsequent to that 
initial decision and the passage of the VCAA, the RO provided 
notice to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was reconsidered on 
several occasions, most recently in April 2003, in light of the 
additional development performed subsequent to August 1991.  
Therefore, the Board finds no evidence of prejudicial error in the 
present case.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 38 
U.S.C.A. § 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks increased ratings for various service-connected 
disabilities.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a 
reasonable doubt arises as to the appropriate degree of disability 
to be assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 C.F.R. § 
4.7 (2003).  

When evaluating musculoskeletal disabilities, the Board must also 
consider whether a higher disability evaluation is warranted on 
the basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code 
pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

I. Increased rating - Left ankle disability

The veteran seeks a disability rating in excess of 40 percent for 
residuals of a left ankle fracture, to include surgical fusion of 
the ankle, scarring, and degenerative joint disease.  This 
disability is currently rated as 40 percent disabling under 
Diagnostic Code 5270, for ankylosis of the left ankle.  This 
rating represents the maximum schedular rating available under 
this Code.  The Board also observes that other diagnostic criteria 
for ankle disabilities do not offer schedular evaluations in 
excess of 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5270-5274 (2003).  

Nevertheless, where the rating schedule is found to be inadequate, 
a veteran's claim may be referred to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for assignment of an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2003).  For the reasons to be discussed below, an extraschedular 
rating is not warranted for the veteran's service-connected left 
ankle disability.  

According to the medical evidence of record, the veteran's left 
ankle was injured in a September 1970 motor vehicle accident while 
he was on active duty.  He underwent surgical repair of his left 
ankle fracture, and was separated from service shortly thereafter.  
In 1987, he underwent surgical fusion of the left ankle joint.  On 
VA examination in May 1992, his left ankle was surgically fused, 
with 42º of plantar flexion and 10º of eversion rotation.  His 
foot and ankle was well-healed, but with absent posterior and 
pedis pulses.  He was able to walk, albeit with a slow, guarded, 
antalgic gait, and limp favoring the left side.  

A June 1995 private medical examination confirmed the veteran was 
able to ambulate on his own, with the assistance of a cane and a 
left leg brace.  On physical examination, his left ankle was 
ankylosed in the neutral position, with absent pulses.  

The veteran's left ankle was next examined by the VA in October 
1998, at which time he was able to walk with the assistance of a 
cane, an orthopedic shoe, and a left leg brace.  He was employed 
at the time of examination as a driver for a construction company.  
His left ankle remained ankylosed at 10º of plantar flexion, and 
he continued to report pain of the left ankle joint.  The joint 
was positive for both edema and swelling, and atrophy of the 
surrounding muscles was observed.  

On VA examination in August 1999, the veteran continued to report 
left ankle pain, especially with use.  The joint was again noted 
to be ankylosed, with swelling.  He continued to use a cane and 
leg brace to assist with ambulation.  

Finally, the veteran was most recently examined in April 2002.  He 
again reported difficulty walking for prolonged periods secondary 
to left ankle pain.  No hospitalization for left ankle treatment 
was reported since his 1987 ankle fusion.  His ankle was again 
observed to be ankylosed, with swelling and deformity of the 
joint.  He was working part-time as a driver.  

Overall, the medical record does not reflect any circumstances 
which indicate that extraschedular evaluation of the veteran's 
left ankle is warranted.  Although the veteran's joint is 
ankylosed, and has been for many years, he continues to be able to 
walk, albeit with a cane and leg brace.  He has required no 
hospitalization for his left ankle since his 1987 surgery, and has 
been able to maintain employment during the pendency of this 
appeal.  In conclusion, the veteran has failed to present any 
evidence that case is so exceptional or unusual, when compared to 
other veteran similarly situated, as to warrant an extraschedular 
rating.  

Because a preponderance of the evidence is against a disability 
rating in excess of 40 percent for the veteran's residuals of a 
fracture of the left ankle, his claim must be denied.  As a 
preponderance of the evidence is against the award of an increased 
rating, the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).

II. Increased initial rating - Instability of the left knee

The veteran seeks an increased initial rating for lateral 
instability of the left knee, currently rated as 20 percent 
disabling.  The veteran was awarded a separate rating, effective 
from February 1, 1999, for instability pursuant to VAOPGCPREC 23-
97 (July 1, 1997).  As was noted in the introduction, this appeal 
arises from an initial grant of service connection for a left knee 
disability.  When the assignment of initial ratings is under 
consideration, the level of disability in all periods since the 
effective date of the grant of service connection must be taken 
into account.  In such situations, the veteran may be entitled to 
a "staged" rating.  Fenderson v. West, 12 Vet. App. 119 (1998).  

The veteran's left knee instability is currently rated as 20 
percent disabling under Diagnostic Code 5257, for other impairment 
of the knee.  Under this Code, a 20 percent rating is granted for 
moderate recurrent subluxation and/or lateral instability, and a 
30 percent rating is assigned when such impairment is severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  For the reasons to 
be discussed below, an initial rating in excess of 20 percent is 
not warranted for this disability.  

In considering the veteran's left knee instability and 
subluxation, the Board is cognizant of 38 C.F.R. §§ 4.40 and 4.45, 
and the Court's DeLuca holding.  However, the Court has also 
indicated that Diagnostic Code 5257 "is not predicated on loss of 
range of motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with 
respect to pain, do not apply."  Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  The Board also observes that the veteran already has a 
separate rating for varus deformity of the left knee, which 
contemplates such factors as limitation of motion.  Therefore, 
such criteria will not be considered by the Board at this time.  
See 38 C.F.R. § 4.14 (2003).  

On VA examination in October 1998, he had moderate mediolateral 
instability of the left knee upon valgus and varus stress.  No 
subluxation or dislocation of the left knee was noted.  A lateral 
meniscus tear, chondromalacia patella, and severe degenerative 
joint disease of the left knee, verified by MRI and X-ray 
examination, were diagnosed.  

On subsequent VA examination in August 1999, the veteran's left 
knee was positive on McMurray's and valgus stress tests.  However, 
Lachman's and drawer's tests were negative.  He continued to walk 
with a limp favoring the left side.  

The veteran was most recently examined in April 2002, when he 
reported moderate left knee pain.  Physical examination of the 
left knee revealed instability to valgus stress, but no anterior, 
posterior, or medial instability.  No subluxation was reported.  
He continued to be able to walk using the left leg, assisted by a 
leg brace and cane.  

Based on the medical evidence noted above, the preponderance of 
the evidence is against a rating in excess of 20 percent for 
lateral instability of the left knee.  The veteran's lateral 
instability was characterized as moderate on examination in 
October 1998, and no subluxation was noted.  Most recently, he 
only had instability to valgus stress, but no anterior, posterior, 
or medial instability was observed.  Finally, no examiner has 
characterized the veteran's left knee instability as severe.  
Therefore, a 30 percent rating under Diagnostic Code 5257 is not 
warranted.  

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran.  The evidence discussed herein 
does not show that the service connected disability at issue 
presents such an unusual or exceptional disability picture as to 
render impractical the application of the regular schedular 
standards.  In particular, the veteran's left knee instability has 
itself required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence to 
present marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with work 
other than as contemplated within the schedular provisions 
discussed herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for instability of the 
left knee.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a disability rating in excess of 40 percent for 
residuals of a left ankle fracture is denied.  

Entitlement to a disability rating in excess of 20 percent for 
instability of the left knee is denied.  


REMAND

As is noted in the introduction, the veteran has filed a timely 
Notice of Disagreement to the September 1992 rating decision which 
denied an increased rating for post traumatic peripheral vascular 
disease of the left leg, and assigned a 10 percent initial rating 
for a varus deformity of the left knee.  The U.S. Court of Appeals 
for Veterans Claims (hereinafter Court) held in Manlincon v. West 
[12 Vet. App. 238 (1999)], that, when a notice of disagreement has 
been timely filed, the Board should remand, rather than refer, the 
issue or issues to the RO for the issuance of a Statement of the 
Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Consequently, the Board must remand the issues of entitlement to 
an increased initial rating for a varus deformity of the left 
knee, and for an increased rating for post traumatic peripheral 
vascular disease of the left leg to RO for the issuance of a 
Statement of the Case.  See 38 U.S.C.A. § 7105(d)(1) (West 2002).  
In addition, this remand will afford the RO the opportunity to 
ensure compliance with the provisions of the VCAA, as discussed 
above.

Next, the Board observes that the veteran has perfected an appeal 
of the issue of an increased rating for residuals of a left femur 
fracture, to include degenerative joint disease of the left hip 
and a leg length discrepancy.  Because this issue includes 
degenerative joint disease of the left hip, which is evaluated 
based on limitation of motion, range of motion findings for the 
veteran's hip are necessary for proper adjudication of the claim.  
However, the most recent VA examinations, performed in April 2002, 
are silent regarding any range of motion findings for the 
veteran's left hip.  Where the medical findings are inadequate for 
ratings purposes, a remand is required in order to complete the 
evidentiary record.  See Green v. Derwinski, 1 Vet. App. 121 
(1991).  

In reconsidering the veteran's left femur disability, the RO must 
also consider whether his leg length discrepancy warrants a 
separate rating under Diagnostic Code 5275, for shortening of a 
lower extremity.  Numerous medical examinations confirm shortening 
of the veteran's left leg.  In certain circumstances, a separate 
award of service connection may be made for disability 
characterized by compensable symptomatology distinct and separate 
from that of other service-connected disabilities.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

The Board next observes that the award of service connection for a 
left ankle disability includes a scar of the left ankle joint.  As 
is noted above, a separate award of service connection may be made 
for distinct symptomatology not contemplated by other diagnostic 
criteria.  Id.  In the present case, the veteran's left ankle scar 
displayed "adhesions and loss of subcutaneous tissue" on VA 
examination in October 1998.  Photographs of the veteran's left 
lower extremity also clearly reflect scarring of the left ankle.  
Because the veteran has scarring, possibly to a compensable 
degree, of the left ankle, and such symptomatology is not 
contemplated under the diagnostic criteria for orthopedic ankle 
injuries, a separate rating may be awarded for this disability.  
However, because of deficiencies in the record and recent changes 
in the law, the Board cannot rate the veteran's scar disability, 
and instead must remand this issue to the RO for proper 
development and adjudication.  

In considering the award of a separate rating for scarring of the 
left ankle, the RO is reminded that the diagnostic criteria for 
rating skin disabilities were changed during the pendency of this 
appeal, effective from August 30, 2002.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 et seq.).  When a law or regulation changes 
while a case is pending, the version most favorable to the 
claimant applies, absent legislative intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Revised 
statutory or regulatory provisions, however, may not be applied to 
any time period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 
2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Finally, the Board notes that the veteran has perfected an appeal 
of his increased rating claim for dorsolumbar scoliosis with 
dorsolumbar paravertebral myositis and degenerative lumbar 
spondylosis.  The diagnostic criteria for rating back disabilities 
were changed during the pendency of this appeal, effective from 
September 26, 2003.  See 68 Fed. Reg. 51454-58 (August 27, 
2003)(to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
43).  New regulations regarding the evaluation of intervertebral 
disc syndrome were also promulgated during the pendency of this 
appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  As 
is noted above, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent legislative intent to the contrary.  Karnas, supra.  
Because the veteran has not yet been provided with the revised 
rating criteria, and the RO has not yet considered the veteran's 
pending claim in light of such criteria, this issue must be 
remanded for additional procedural development.  

Therefore, in light of the above, these issues are remanded for 
the following additional development:  

1.	The veteran should be scheduled for a VA orthopedic 
examination, performed by a physician, in order to determine the 
degree of impairment resulting from his disabilities of the left 
hip and dorsolumbar spine.  The claims file should be reviewed by 
the examiner in conjunction with the examination.  The examination 
should include full range of motion studies, x-rays, laboratory 
tests, and any other tests considered necessary by the examiner.
        When examining the veteran's spine, the examiner should 
specifically note the presence or absence of any muscle spasms on 
forward bending, loss of lateral spinal motion, or narrowing or 
irregularity of the joint space.  The examination findings should 
also include range of motion findings for forward flexion, 
extension, left lateral flexion, right lateral flexion, left 
lateral rotation and right lateral rotation.  Any other 
disability, neurological or otherwise, resulting from the 
veteran's disability of the low back should also be noted.  
        When examining the veteran's left hip and residuals of a 
femur fracture, the examiner should specifically note whether 
there is any malunion or nonunion of the femur, and whether any 
loose motion is present.  Range of motion findings should also 
include extension, flexion, abduction, and adduction of the left 
thigh.  
        The medical basis for all opinions expressed should be 
given.  

2.	The veteran should be scheduled for a VA dermatological 
examination in order to determine the degree of impairment 
resulting from scarring of his left ankle.  The claims file should 
be reviewed by the examiner in conjunction with the examination.  
The examination should include full range of motion studies, x-
rays, laboratory tests, and any other tests considered necessary 
by the examiner.  
        When examining the veteran's scar of the left ankle, the 
examiner should specifically note the size of the scar, whether it 
is adherent, and whether there is any loss of the underlying 
tissue.  Any other resulting impairment should also be noted.  
        The medical basis for all opinions expressed should be 
given.  

3.	The RO should review the record and ensure that all 
notification and development actions required by the VCAA are 
fully satisfied, as well as 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the recently enacted Veterans 
Benefits Act of 2003, and any other applicable legal precedent.  
This includes informing the veteran of the time he has in which to 
submit additional evidence.  

4.	Thereafter, the RO should again consider the veteran's claim 
for an increased rating for a left hip disability, in light of any 
additional evidence added to the record.  The RO should also 
reconsider the veteran's claims for an increased rating for a 
dorsolumbar spine disability in light of both the old and new 
rating criteria, after providing him a copy of the pertinent 
revised regulations.  Next, the RO should consider the 
appropriateness of assigning a separate rating for the veteran's 
scarring of the left ankle and leg length discrepancy.  Finally, 
the RO should provide the veteran with a Statement of the Case 
regarding the issues of entitlement to increased ratings for post 
traumatic peripheral vascular disease of the left leg, and a varus 
deformity of the left knee.  These issues need be returned to the 
Board only if they are subsequently perfected for appeal by the 
veteran.  If the remaining benefits sought on appeal remain 
denied, the appellant and his representative should be furnished a 
Supplemental Statement of the Case and given the opportunity to 
respond thereto.  Thereafter, those issues must be returned to the 
Board.  

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



